UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4030


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUSTIN LEE STALLINGS, a/k/a Jaquaveontae-Benjamin Muhammad Randolph
King,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:17-cr-00008-NKM-JCH-1)


Submitted: January 29, 2021                                  Decided: February 17, 2021


Before WILKINSON, DIAZ, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linda G. Willis, Bedford, Virginia, for Appellant. Thomas T. Cullen, United States
Attorney, Roanoke, Virginia, Jennifer R. Bockhorst, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Following a jury trial, Justin Lee Stallings was convicted of conspiracy to commit

Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a); six counts of substantive Hobbs

Act robbery, in violation of 18 U.S.C. § 1951(a); six counts of using and brandishing a

firearm during and in relation to a crime of violence, to wit, the Hobbs Act robberies, in

violation of 18 U.S.C. § 924(c)(1)(A); and possession of a firearm by a felon, in violation

of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court sentenced Stallings to a within-

Guidelines sentence of 655 months’ imprisonment. Stallings challenges the sufficiency of

the evidence against him and the reasonableness of his sentence. Finding no error, we

affirm.

          In assessing the sufficiency of the evidence, we determine whether there is

substantial evidence to support the conviction when viewed in the light most favorable to

the government. United States v. Savage, 885 F.3d 212, 219 (4th Cir. 2018). “Substantial

evidence is evidence that a reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable doubt.” United States

v. Rodriguez-Soriano, 931 F.3d 281, 286 (4th Cir. 2019) (brackets and internal quotation

marks omitted). In making this determination, we must “assume that the jury resolved any

conflicting evidence in the prosecution’s favor,” and we may not evaluate witness

credibility. Savage, 885 F.3d at 219. The government is given the “benefit of all

reasonable inferences from the facts proven to those sought to be established.” Id. at 219-

20 (internal quotation marks omitted). “A defendant who brings a sufficiency challenge

bears a heavy burden, as appellate reversal on grounds of insufficient evidence is confined

                                              2
to cases where the prosecution’s failure is clear.” Id. at 219 (internal quotation marks

omitted).

       Following the Government’s presentation of evidence at trial, Stallings moved for

acquittal on the conspiracy charge pursuant to Fed. R. Crim. P. 29. The district court denied

Stallings’ motion. On appeal, Stallings challenges the district court’s ruling and also seeks

to challenge the sufficiency of the evidence establishing his identity as the perpetrator of

the Hobbs Act robberies.

       Challenges to the sufficiency of evidence, when properly preserved, and denials of

Fed. R. Crim. P. 29 motions for judgment of acquittal are reviewed de novo. United States

v. Engle, 676 F.3d 405, 419 (4th Cir. 2012). However, when a motion for a judgment of

acquittal is not made, a sufficiency of the evidence claim is reviewed for plain error. United

States v. Wallace, 515 F.3d 327, 331 (4th Cir. 2008). To prove that the jury’s verdict

constituted plain error, a defendant must show that there was an error, “that the error is

clear and obvious, and . . . that the error affected his substantial rights, meaning that it

affected the outcome of the district court proceedings.” United States v. Catone, 769 F.3d

866, 871 (4th Cir. 2014) (internal quotation marks omitted). If the defendant meets this

burden, we “retain discretion whether to recognize the error and will deny relief unless the

district court’s error seriously affects the fairness, integrity or public reputation of judicial

proceedings.” Id. (internal quotation marks omitted).

       To convict a defendant of conspiracy to commit Hobbs Act robbery, “the

Government must prove only that the defendant agreed with another to commit actions

that, if realized, would violate the Hobbs Act.” United States v. Simms, 914 F.3d 229, 233–

                                               3
34 (4th Cir. 2019) (en banc). “By its very nature, a conspiracy is clandestine and covert,

thereby frequently resulting in little direct evidence of such an agreement.” United States

v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en banc). As a result, “a conspiracy may be

proved wholly by circumstantial evidence.” Id. at 858.

       We have reviewed de novo the district court’s denial of Stallings’ Rule 29 motion

for acquittal of the conspiracy charge and find no error. Viewing the evidence in the light

most favorable to the Government, we find that the jury could reasonably have concluded

from Stallings’ coconspirator’s testimony that Stallings had entered into an agreement to

commit Hobbs Act robbery. Accordingly, we conclude that the district court did not err in

denying Stallings’ motion.

       As for Stallings’ challenge to the sufficiency of the evidence establishing his

identity as the armed robber in the substantive Hobbs Act offenses and related firearm

offenses, we have thoroughly reviewed the record and conclude that Stallings fails to

demonstrate plain error. Stallings’ coconspirator specifically identified Stallings as the

armed robber in two robberies, and various similarities in the robber’s clothing and modus

operandi, combined with items recovered from Stallings’ home and car and information

extracted from Stallings’ cell phone, provide sufficient evidence upon which the jury could

reasonably conclude that Stallings committed all of the charged offenses.

       Turning to Stallings’ challenge to his sentence, we “‘review all sentences—whether

inside, just outside, or significantly outside the Guidelines range—under a deferential

abuse-of-discretion standard.’” United States v. Torres-Reyes, 952 F.3d 147, 151 (4th Cir.

2020) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). “First, we ‘ensure that the

                                            4
district court committed no significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory, failing

to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen sentence—including an

explanation for any deviation from the Guidelines range.’” United States v. Fowler, 948

F.3d 663, 668 (4th Cir. 2020) (quoting Gall, 552 U.S. at 51). If we find no significant

procedural error, we will then consider the substantive reasonableness of the sentence

imposed. United States v. Arbaugh, 951 F.3d 167, 172 (4th Cir.), cert. denied, 141 S. Ct.

382 (2020).

       “As is well understood, to meet the procedural reasonableness standard, a district

court must conduct an individualized assessment of the facts and arguments presented and

impose an appropriate sentence, and it must explain the sentence chosen.” United States

v. Nance, 957 F.3d 204, 212 (4th Cir.) (internal quotation marks omitted), cert. denied,

2020 WL 6385951 (U.S. Nov. 2, 2020). “Specifically, a district court’s explanation should

provide some indication that the court considered the § 3553(a) factors and applied them

to the particular defendant, and also that it considered a defendant’s nonfrivolous

arguments for a lower sentence.” Id. at 212-13 (brackets, citations, and internal quotation

marks omitted). “Importantly, it is also well established that our review of a district court’s

sentencing explanation is not limited to the court’s statements at the moment it imposes

sentence,” but rather, we “look at the full context” of those statements when evaluating

them. Id. at 213.



                                              5
       “When considering the substantive reasonableness of a prison term, we examine the

totality of the circumstances to see whether the sentencing court abused its discretion in

concluding that the sentence it chose satisfied the standards set forth in § 3553(a).”

Arbaugh, 951 F.3d at 176 (internal quotation marks omitted); see also Gall, 552 U.S. at

59-60 (appellate court must give “due deference” to a district court’s “reasoned and

reasonable decision that the § 3553(a) factors, on the whole, justified the sentence”).

“Applying this standard, we may reverse a sentence only if it is unreasonable, even if the

sentence would not have been the choice of the appellate court.” United States v. McCain,

974 F.3d 506, 518 (4th Cir. 2020) (internal quotation marks omitted). On appeal, this Court

presumes that a sentence within the Sentencing Guidelines range is substantively

reasonable. United States v. Zelaya, 908 F.3d 920, 930 (4th Cir. 2018) (citation omitted).

A defendant can only rebut the presumption by showing that the sentence is unreasonable

when measured against the § 3553(a) factors. United States v. Louthian, 756 F.3d 295, 306

(4th Cir. 2014).

       Stallings argues on appeal that the district court erred when it failed to deviate

downward from the Sentencing Guidelines range. We have reviewed the record and

conclude that Stallings’ sentence is both procedurally and substantively reasonable. The

district court conducted an individualized assessment of the facts and arguments presented,

considered and applied the appropriate § 3553(a) factors, considered Stallings’ arguments

for a lower sentence, and adequately explained the sentence. Stallings fails to rebut the

presumption that his sentence at the bottom of his Guidelines range is substantively

reasonable. Based on the totality of the circumstances, we give “due deference” to the

                                            6
district court’s “reasoned and reasonable decision that the § 3553(a) factors, on the whole,

justified the sentence.” Gall, 552 U.S. at 59-60).

       Accordingly, we affirm the district court’s amended criminal judgment.           We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             7